[Cite as Lewis v. Pinkney, 2017-Ohio-5752.]


                 Court of Appeals of Ohio
                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA


                                 JOURNAL ENTRY AND OPINION
                                         No. 105748



                                          MARVIN L. LEWIS

                                                             PETITIONER

                                                  vs.

                                  SHERIFF CLIFFORD PINKNEY

                                                             RESPONDENT




                                            JUDGMENT:
                                        PETITION DISMISSED



                                         Writ of Habeas Corpus
                                          Motion No. 507207
                                          Order No. 507854


        RELEASE DATE: July 5, 2017
FOR PETITIONER

Marvin L. Lewis, pro se
Inmate No. 0134967
Cuyahoga County Correctional Center
P.O. Box 5600
Cleveland, Ohio 44101


ATTORNEYS FOR RESPONDENT

Michael C. O’Malley
Cuyahoga County Prosecutor
By: Anthony Thomas Miranda
Assistant County Prosecutor
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113




MELODY J. STEWART, J.:
       {¶1}    Marvin L. Lewis has filed a petition for a writ of habeas corpus.     Lewis seeks an

order from this court that requires Clifford Pinkney, the Cuyahoga County Sheriff, to

immediately release him from imprisonment within the Cuyahoga County Jail.            Lewis’s claim

for habeas corpus is premised upon the improper calculation of jail-time credit. Sheriff Pinkney

has filed a motion to dismiss, which we grant for the following reasons.

       {¶2} Initially, we find that Lewis has failed to attach any commitment papers to his

petition, a violation of R.C. 2725.04(D). The failure to attach any commitment papers is fatal to

a petition for a writ of habeas corpus and requires dismissal of the petition.   State ex rel. Arroyo

v. Sloan, 142 Ohio St. 3d 541, 2015-Ohio 2081, 33 N.E.3d 56; State ex rel. McCuller v. Callahan,

98 Ohio St. 3d 307, 2003-Ohio-858, 784 N.E.2d 108; State ex rel. Johnson v. Ohio Dept. of

Rehab. & Corr., 95 Ohio St. 3d 70, 765 N.E.2d 356 (2002).

       {¶3}    In addition, we find that Lewis’s petition for a writ of habeas corpus is

procedurally defective because he has failed to comply with R.C. 2969.25(A). Pursuant to R.C.

2969.25(A), an inmate that commences a civil action against a government entity or employee

must file a sworn affidavit that contains a description of each civil action or appeal of a civil

action filed in the previous five years in any state or federal court against a government entity or

employee. State ex rel. McGrath v. McDonnell, 126 Ohio St. 3d 511, 2010-Ohio-4726, 935
N.E.2d 830.

       {¶4} Finally, the petition for a writ of habeas corpus is moot. On June 7, 2017, Sheriff

Pinkney filed a “notice” that Lewis has been released from imprisonment within the Cuyahoga

County Jail.

       Now comes Michael C. O’Malley, Prosecuting Attorney of Cuyahoga County, by
       and through his undersigned assistant, on behalf of Respondent, Cuyahoga County
       Sheriff Clifford Pinkney, and provides notice to this Honorable Court that Relator,
       Marvin Lewis, was released from the Cuyahoga County Jail on June 2, 2017.
       The case summary page of the Cuyahoga County Clerk of Courts docket for
       CR-14-59101 shows that he was released on that day. See Ex. 1. The
       undersigned called the jail today and confirmed that Lewis is no longer
       incarcerated in the Cuyahoga County Jail. Lewis’s release from custody now
       renders his petition for writ of habeas corpus moot. See Holloman v. Mohr, 144
Ohio St. 3d 340, 2015-Ohio-2812,43 N.E.3d402.

       {¶5} Accordingly, we grant Sheriff Pinkney’s motion to dismiss. Costs to Lewis. The

court directs the clerk of courts to serve all parties with notice of this judgment and the date of

entry upon the journal as required by Civ.R. 58(B).

       {¶6} Petition dismissed.




MELODY J. STEWART, JUDGE

EILEEN A. GALLAGHER, P.J., and
MARY J. BOYLE, J., CONCUR